DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62851602, 62894818, and 62960149, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  These provisional applications do not provide support for claim limitations “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images; and generating a diagnosis for a spinal disease according to the plurality of ratios” of claim 1 and “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images, or calculating a plurality of differences by subtracting a previous spinal canal area from a current spinal canal area; generating a diagnosis for a spinal disease according to the plurality of ratios or the plurality of differences” of claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, recites the limitation "the severity of spinal stenosis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the formed medical diagnosis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the severity of spinal stenosis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the spinal canal diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images; and generating a diagnosis for a spinal disease according to the plurality of ratios”, in conjunction with other limitations present in the independent claim 1, distinguish over the prior art.
Limitations pertaining to “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images, or calculating a plurality of differences by subtracting a previous spinal canal area from a current spinal canal area; generating a diagnosis for a spinal disease according to the plurality of ratios or the plurality of differences”, in conjunction with other limitations present in the independent claim 12, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 11, 13, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662